Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A method of performing a prognostic health analysis for an asset, the asset being a power system asset or an industrial asset, the method being performed by at least one integrated circuit and comprising: determining a future evolution of an asset health state of the asset, comprising iteratively repeating: performing a stochastic simulation to obtain a prognosis for the future evolution of the asset health state; updating the prognosis based on sensor measurements using a particle filter; and generating output based on the determined future evolution of the asset health state“.
Regarding Claim 17, the claim recites “A method of operating and/or maintaining an asset, the asset being a power system asset or industrial asset, the method comprising: determining a future evolution of an asset health state of the asset, comprising iteratively repeating: performing a stochastic simulation to obtain a prognosis for the future evolution of the asset health state; updating the prognosis based on sensor measurements using particle filter; and generating output based on the determined future evolution of the asset health state; and automatically performing an action, wherein the action comprises at least one of scheduling a down-time of the asset based on the determined future evolution of the asset health state, scheduling maintenance or inspection work based on the determined future evolution of the asset health state, scheduling replacement work based on the determined future evolution of the asset health state, or changing maintenance or inspection intervals based on the determined future evolution of the asset health state”.
Regarding Claim 18, the claim recites “A computing system operative to perform a prognostic health analysis for an asset, the asset being a power system asset or industrial asset, the computing system comprising at least one integrated circuit operative to: compute a future evolution of an asset health state of the asset by iteratively repeating: performing a stochastic simulation to obtain a prognosis for the future evolution of the asset health state, and updating the prognosis based on sensor measurements using a particle filter; and control generation of output based on the future evolution of the asset health state”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category (process for claims 1 and 17) and apparatus for claim 18).
Under the Step 2A, Prong One, we consider whether the claims recite a judicial exception (abstract idea). In the above claims, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, they recite limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, they fall into the grouping of subject matter when recited as such in a claims that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). 	
In claim 1, the steps of “performing a stochastic simulation to obtain a prognosis for the future evolution of the asset health state; updating the prognosis based on sensor measurements using a particle filter” are a mathematical concept, therefore,  they are considered to be an abstract idea (see for example: [0016], [0019], [0056], [0078] and [0083], as printed, hereinafter). 
In claim 17, the steps of “performing a stochastic simulation to obtain a prognosis for the future evolution of the asset health state; updating the prognosis based on sensor measurements using particle filter” are a mathematical concept, therefore,  they are considered to be an abstract idea (see for example: [0016], [0019], [0056], [0078] and [0083]). 
In claim 18, the steps of “performing a stochastic simulation to obtain a prognosis for the future evolution of the asset health state, and updating the prognosis based on sensor measurements using a particle filter” are a mathematical concept, therefore,  they are considered to be an abstract idea (see for example: [0016], [0019], [0056], [0078] and [0083]). 
Next, under the Step 2A, Prong Two, we consider whether the claims that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claims recite additional elements that integrate the exception into a practical application of that exception.
The claims comprises the following additional elements:
In Claim 1: determining a future evolution of an asset health state of the 
asset, comprising iteratively repeating; and generating output based on the determined future evolution of the asset health state.
The preamble in Claim 1, “A method of performing a prognostic health analysis for an asset, the asset being a power system asset or an industrial asset, the method being performed by at least one integrated circuit” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements “determining a future evolution of an asset health state of the asset, comprising iteratively repeating”; and “generating output based on the determined future evolution of the asset health state” are recited in generality and not qualified for meaningful limitations, therefore, only add insignificant extra-solution activities to the judicial exception.
In Claim 17: determining a future evolution of an asset health state of the 
asset, comprising iteratively repeating; and generating output based on the determined future evolution of the asset health state; and automatically performing an action, wherein the action comprises at least one of scheduling a down-time of the asset based on the determined future evolution of the asset health state, scheduling maintenance or inspection work based on the determined future evolution of the asset health state, scheduling replacement work based on the determined future evolution of the asset health state, or changing maintenance or inspection intervals based on the determined future evolution of the asset health state.
The preamble in Claim 17 “A method of operating and/or maintaining an asset, the asset being a power system asset or industrial asset” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements “determining a future evolution of an asset health state of the asset, comprising iteratively repeating”; “generating output based on the determined future evolution of the asset health state”; and “automatically performing an action, wherein the action comprises at least one of scheduling a down-time of the asset based on the determined future evolution of the asset health state, scheduling maintenance or inspection work based on the determined future evolution of the asset health state, scheduling replacement work based on the determined future evolution of the asset health state, or changing maintenance or inspection intervals based on the determined future evolution of the asset health state” are recited in generality and not qualified for meaningful limitations, therefore, only add insignificant extra-solution activities to the judicial exception.
In Claim 18: compute a future evolution of an asset health state of the 
asset by iteratively repeating; and control generation of output based on the future evolution of the asset health state.
The preamble in Claim 18 “A computing system operative to perform a prognostic health analysis for an asset, the asset being a power system asset or industrial asset, the computing system comprising at least one integrated circuit operative” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. In addition, a generic computer is generally recited and therefore, not qualified as a particular machine. The additional elements “compute a future evolution of an asset health state of the asset by iteratively repeating” and “control generation of output based on the future evolution of the asset health state” are recited in generality and not qualified for meaningful limitations, therefore, only add insignificant extra-solution activities to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claims elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, determining a future evolution of an asset health state of the asset is disclosed by “Kirschnick US 20170236064”, [0005], [0011]; and Yi, Sang-ri “Particle Filter Based Monitoring and Prediction of Spatiotemporal Corrosion Using Successive Measurements of Structural Responses”, Figure 1; Abstract; Page 1, [01]; Page 2, [01] and [04].
For example, generating output based on the determined future evolution of the asset health state is disclosed by “Kirschnick US 20170236064”, [0037], [0057]; and Yi, Sang-ri “Particle Filter Based Monitoring and Prediction of Spatiotemporal Corrosion Using Successive Measurements of Structural Responses”, Figures 1, 3, 9; Conclusion.
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-16 and 19-21 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claims.
The dependent claims are, therefore, also ineligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5, 7, 14-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over “Kirschnick US 20170236064” in view of Yi, Sang-ri “Particle Filter Based Monitoring and Prediction of Spatiotemporal Corrosion Using Successive Measurements of Structural Responses”, MDPI, Sensors, published 13 November 2018, as seen in the IDS filed on 6/8/2021.
	As to claim 1, Kirschnick teaches “A method of performing a prognostic health analysis for an asset, the asset being a power system asset or an industrial asset, the method being performed by at least one integrated circuit (Abstract; [0005] teaches “a method for predicting a malfunction of a technical entity”; [0006]; [0090]; [0103]) and comprising: determining a future evolution of an asset health state of the asset ([0005]; [0011]); and generating output based on the determined future evolution of the asset health state ([0037] teaches “the malfunction of the component is predicted on the basis of the conditional probability for a malfunction at the future point in time given the current value of the parameter. This could be achieved e.g. by outputting or displaying the resulting conditional probability for a malfunction at the future point in time given the current value of the parameter”; [0057]).”
	Kirschnick does not explicitly teach “iteratively repeating: performing a stochastic simulation to obtain a prognosis for the future evolution of the asset health state; updating the prognosis based on sensor measurements using a particle filter”.
Yi teaches “iteratively repeating: performing a stochastic simulation to obtain a 
prognosis for the future evolution of the asset health state (Figure 1; Abstract; Page 2, [01]; Page 2, [04] teaches “a Bayesian filter estimates and updates the joint probability
distribution of the states and model parameters of interest by aggregating past measurement history obtained up to the current time point”; Page 11, [02] teaches “A stochastic corrosion evolution model introduced by Wang et al. [35] used the system model of the particle filter to represent the underlying corrosion progress”; Page 16,  [02]; i.e., Kirschnick’s stochastic corrosion evolution model uses the particle filter model, and “aggregating past measurement history obtained up to the current time point” in section 2.1 implies that the prediction can be improved if time processes and more measurement history becomes available. The system performs successive data assimilation, and predicts future deteriorate states of a structure); updating the prognosis based on sensor measurements using a particle filter (Figure 1, Step 2; Abstract teaches “In order to infer deterioration states from sparse indirect inspection data, for example structural responses at sensor locations, a Bayesian inversion method is integrated with the particle filter”; Page 2, [01]; Page 5, [03] teaches “a Bayesian filter estimates and updates the joint probability distribution of the states and model parameters of interest by aggregating past measurement history obtained up to the current time point”; Page 4, [02] - [03]; i.e., a particle filter which is integrated with Bayesian filter estimates and updates the deterioration predictions based on sensor measurement).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kirschnick in view of Yi. In Yi, a new framework of predicting the spatiotemporal progress of structural deterioration is utilized using successive, indirect and noisy measurements. The framework also employs 
particle filter for the purpose of real-time monitoring and prediction of corrosion states. Therefore, this combination would improve  prediction of the deterioration state of a structural element.

As to claim 2, the combination of Kirschnick and Yi teaches the claimed 
limitations as discussed in Claim 1.
	Kirschnick teaches “the updating is triggered by a reading of the sensor measurements ([0098] teaches “The probability P(Ci) of the discrete state Ci can be periodically updated on the basis of new values/measurements of the parameter”; [0104]; [0105] teaches “The probabilities of all single malfunctions of a component can be combined to the total probability of malfunction of the corresponding component. The combination can be based on stochastic rules considering their degree of dependence”).”

As to claim 3, the combination of Kirschnick and Yi teaches the claimed 
limitations as discussed in Claim 1.
	Kirschnick teaches “the stochastic simulation uses a model having a discrete state space ([0095]; [0101]; [0105]; i.e., the stochastic simulation model has parameter state spaces, which is also called discrete state space, for determining malfunction probabilities).”

As to claim 4, the combination of Kirschnick and Yi teaches the claimed 
limitations as discussed in Claim 3.
	Kirschnick teaches “the stochastic simulation uses a model having a discrete Markov Chain model ([0046]; [0101]; [0105]; i.e., the stochastic simulation model that determine malfunction probability determined over time via multiple Markov chains).”

As to claim 5, the combination of Kirschnick and Yi teaches the claimed 
limitations as discussed in Claim 3.
	Kirschnick does not explicitly teach “the stochastic simulation comprises a Markov Chain Monte Carlo simulation”.
	Yi  teaches “the stochastic simulation comprises a Markov Chain Monte Carlo simulation (Page 7, [04] teaches “To overcome the difficulty, Markov Chain Monte Carlo (MCMC) sampling method is adopted in this study to obtain the empirical posterior probability density function through samples”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kirschnick in view of Yi. In Yi, a new framework of predicting the spatiotemporal progress of structural deterioration is utilized using successive, indirect and noisy measurements. The framework also employs 
particle filter for the purpose of real-time monitoring and prediction of corrosion states. Therefore, this combination would improve  prediction of the deterioration state of a structural element.

As to claim 7, the combination of Kirschnick and Yi teaches the claimed 
limitations as discussed in Claim 3.
	Kirschnick teaches “mapping the sensor measurements to a scalar function, wherein different ranges of values of the scalar function correspond to different states of the discrete state space ([0011] to [0015]; [0095]; [0101] to [0102]; [0104]; i.e., the system can determine and map probability distributions to determine vector malfunction probabilities (vector includes a scalar magnitude). The probability vector contains the probability elements for the malfunction given in each different state of the state space).”

As to claim 14, the combination of Kirschnick and Yi teaches the claimed 
limitations as discussed in Claim 1.
	Kirschnick does not explicitly teach “reading the sensor measurements asynchronously with completion of an integer number of simulation steps of the stochastic simulation”.	
	Yi teaches “reading the sensor measurements asynchronously with completion of an integer number of simulation steps of the stochastic simulation  (Page 1, [01]; Page 2, [04]; Page 3, [03] teaches “However, when either one of the conditions is not satisfied, as often seen in general applications in structural deterioration monitoring and prediction problem, solving a Bayesian filter requires introducing approximation- or simulation-based recursive algorithms”; Page 16, [01] teaches “Moreover, in order to identify spatially heterogeneous deterioration state based on sparsely distributed measurements of structural responses, a Bayesian inversion method is integrated as a measurement model of the filter”; i.e., the particle filter is a simulation based empirical solution of the Bayesian filter, and the particle filter algorithms are able to update the system states and the probability distributions of parameters. Bayesian filter estimates and updates the joint probability distribution of the states and model parameters of interest by aggregating past measurement history and successive measurements condition obtained. The particle filter performs steps of the stochastic simulation successively in tandem with reading the sensor measurements asynchronously with completion of an integer number of simulation).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kirschnick in view of Yi. In Yi, a new framework of predicting the spatiotemporal progress of structural deterioration is utilized using successive, indirect and noisy measurements. The framework also employs 
particle filter for the purpose of real-time monitoring and prediction of corrosion states. Therefore, this combination would improve  prediction of the deterioration state of a structural element.

As to claim 15, the combination of Kirschnick and Yi teaches the claimed 
limitations as discussed in Claim 1.
	Kirschnick teaches “the output comprises at least one of: a representation of the future evolution of the asset health state ([0037]); an alarm or warning generated based on the future evolution of the asset health state; or a control signal to control operation of the asset based on the future evolution of the asset health state ([0107]; i.e., Some malfunctions can be handled by an immediate shutdown of the component, others by an alarm, and some by a simple alert. The probabilities for different single malfunctions can be combined to a total probability of a malfunction of different components or units, and the  fleet asset management can consider the probability of malfunction of operating units at any specific point of time in the future).”

As to claim 16, the combination of Kirschnick and Yi teaches the claimed 
limitations as discussed in Claim 1.
	Kirschnick teaches “the asset is installed in an electric power system or industrial system having a decentralized control system comprising a central control and a plurality of local controllers, each local controller being associated with an asset of the electric power system or industrial system ([0090]; [0103] teaches “the apparatus for performing the method mentioned above is part of a system including also the component, a sensor for measuring the current value of the parameter of the component and a communication network connecting the sensor with the apparatus for performing the method mentioned above. In this case, the prediction of the malfunction of the component can be fully automated by measuring the current value of the parameter by the sensor, transmitting the parameter to the apparatus and predicting the malfunction by the apparatus as described above”; [0107]; i.e., a power plant or an industrial asset normally has a central control system and the malfunctions are handled by immediate shutdown of the component or by an alarm. However, the asset can also be controlled by a computer which may be a remote server (decentralized control system), wherein the method is performed by at least integrated circuit of a local controller of the decentralized control system ([0039]; [0103]; Claim 10; i.e., the remote server computer will have a printed circuit with a processor which will be able to control the asset remotely).

	As to claim 17, Kirschnick teaches “A method of operating and/or maintaining an asset, the asset being a power system asset or industrial asset ([0005]; [0038]; [0090]; [0091]), the method comprising: determining a future evolution of an asset health state of the asset ([0005]; [0011]); and generating output based on the determined future evolution of the asset health state ([0037]; [0057]); and automatically performing an action, wherein the action comprises at least one of scheduling a down-time of the asset based on the determined future evolution of the asset health state, scheduling maintenance or inspection work based on the determined future evolution of the asset health state, scheduling replacement work based on the determined future evolution of the asset health state, or changing maintenance or inspection intervals based on the determined future evolution of the asset health state (Figure 6a; [0002]; [0104] teaches “the prediction of the malfunction of the component can be fully automated, or changing maintenance or inspection intervals based on the determined future evolution of the asset health state”; [0125] teaches “If the next maintenance is before this date, this should be no problem. Otherwise, it could be advisable to reschedule maintenance, to take advantage of other scheduled or unscheduled downtime prior to April 4, to change the operational strategy such as load or speed reduction for the component, or to address the problem otherwise”; [0107]; i.e., the computer system can automatically perform an action and a malfunction is handled by immediate shutdown of the component); and generating output based on the determined future evolution of the asset health state ([0037]; [0057]).”
	Kirschnick does not explicitly teach “iteratively repeating performing a stochastic simulation to obtain a prognosis for the future evolution of the asset health state; updating the prognosis based on sensor measurements using a particle filter”.
Yi teaches “iteratively repeating performing a stochastic simulation to obtain a 
prognosis for the future evolution of the asset health state (Figure 1; Abstract; Page 2, [01]; Page 2, [04] teaches “a Bayesian filter estimates and updates the joint probability
distribution of the states and model parameters of interest by aggregating past measurement history obtained up to the current time point”; Page 11, [02] teaches “A stochastic corrosion evolution model introduced by Wang et al. [35] used the system model of the particle filter to represent the underlying corrosion progress”; Page 16,  [02]; i.e., Kirschnick’s stochastic corrosion evolution model uses the particle filter model, and “aggregating past measurement history obtained up to the current time point” in section 2.1 implies that the prediction can be improved if time processes and more measurement history becomes available. The system performs successive data assimilation, and predicts future deteriorate states of a structure); updating the prognosis based on sensor measurements using a particle filter (Figure 1, Step 2; Abstract teaches “In order to infer deterioration states from sparse indirect inspection data, for example structural responses at sensor locations, a Bayesian inversion method is integrated with the particle filter”; Page 2, [01]; Page 5, [03] teaches “a Bayesian filter estimates and updates the joint probability distribution of the states and model parameters of interest by aggregating past measurement history obtained up to the current time point”; Page 4, [02] to [03]; i.e., a particle filter which is integrated with Bayesian filter estimates and updates the deterioration predictions based on sensor measurement).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kirschnick in view of Yi. In Yi, a new framework of predicting the spatiotemporal progress of structural deterioration is utilized using successive, indirect and noisy measurements. The framework also employs 
particle filter for the purpose of real-time monitoring and prediction of corrosion states. Therefore, this combination would improve  prediction of the deterioration state of a structural element.

	As to claim 18, Kirschnick teaches “A computing system operative to perform a prognostic health analysis for an asset, the asset being a power system asset or industrial asset, the computing system comprising at least one integrated circuit 
operative to ([0020];[0090]; [0103]): compute a future evolution of an asset health state of the asset ([0005]; [0011]); and control generation of output based on the future evolution of the asset health state ([0037]; [0057]).”
	Kirschnick does not explicitly teach “compute a future evolution of an asset health state of the asset by iteratively repeating: performing a stochastic simulation to obtain a prognosis for the future evolution of the asset health state, and updating the prognosis based on sensor measurements using a particle filter”.
	Yi teaches “compute a future evolution of an asset health state of the asset by iteratively repeating: performing a stochastic simulation to obtain a prognosis for the future evolution of the asset health state (Figure 1; Abstract; Page 2, [01]; Page 2, [04] teaches “a Bayesian filter estimates and updates the joint probability distribution of the states and model parameters of interest by aggregating past measurement history obtained up to the current time point”; Page 11, [02] teaches “A stochastic corrosion evolution model introduced by Wang et al. [35] used the system model of the particle filter to represent the underlying corrosion progress”; Page 16, [02]; i.e., Kirschnick’s stochastic corrosion evolution model uses the particle filter model, and “aggregating past measurement history obtained up to the current time point” in section 2.1 implies that the prediction can be improved if time processes and more measurement history becomes available. The system performs successive data assimilation, and predicts future deteriorate states of a structure), and updating the prognosis based on sensor measurements using a particle filter (Figure 1, Step 2; Abstract teaches “In order to infer deterioration states from sparse indirect inspection data, for example structural responses at sensor locations, a Bayesian inversion method is integrated with the particle filter”; Page 2, [01]; Page 4, [02] to [03]; Page 5, [03] teaches “a Bayesian filter estimates and updates the joint probability distribution of the states and model parameters of interest by aggregating past measurement history obtained up to the current time point”; i.e., a particle filter which is integrated with Bayesian filter estimates and updates the deterioration predictions based on sensor measurement).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kirschnick in view of Yi. In Yi, a new framework of predicting the spatiotemporal progress of structural deterioration is utilized using successive, indirect and noisy measurements. The framework also employs 
particle filter for the purpose of real-time monitoring and prediction of corrosion states. Therefore, this combination would improve  prediction of the deterioration state of a structural element.

As to claim 20, the combination of Kirschnick and Yi teaches the claimed 
limitations as discussed in Claim 18.
	Kirschnick teaches “the computing system configured to perform a prognostic asset health analysis for the asset ([0090]; [0103]).”

As to claim 21, the combination of Kirschnick and Yi teaches the claimed 
limitations as discussed in Claim 20.
	Kirschnick teaches “a local controller of the electric power system or industrial system, local controller configured to control the asset ([0090]; [0103]).”

	Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Kirschnick US 20170236064” in view of Yi “Particle Filter Based Monitoring and Prediction of Spatiotemporal Corrosion Using Successive Measurements of Structural Responses”, in further view of Zhang, Xiiaodong “An Integrated Approach to Bearing Fault Diagnostics and Prognostics”, American Control Conference, IEEE, 8 June, 2005.
As to claim 6, the combination of Kirschnick and Yi teaches the claimed 
limitations as discussed in Claim 3.
	Kirschnick teaches “the discrete state space ([0095]).”
	The combination of Kirschnick and Yi does not explicitly teach “the discrete state space comprises: at least one state in which operation of the asset is not adversely affected by a failure; at least one state in which operation of the asset is adversely affected by a failure, but the asset continues to operate; and a state in which the asset is inoperative due to a failure“.
	Zhang teaches “the discrete state space comprises: at least one state in which operation of the asset is not adversely affected by a failure (Figure 3; Page 2751, [04]; Page 2752, [01] teaches “Each HMM corresponds to a particular type of fault condition, such as normal condition (without faults)”; i.e., figure 3 shows initial state is normal); at least one state in which operation of the asset is adversely affected by a failure, but the asset continues to operate; and a state in which the asset is inoperative due to a failure (Figure 3; Page 2752, [01] teaches “Each HMM corresponds to a particular type of fault condition, such as normal condition (without faults), fault 1, fault 2, etc.”; i.e., figure 3 shows terminal state is failure).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kirschnick and Yi in view of Zhang. This combination would improve in encompassing the full range of asset operability in the malfunction prediction.

As to claim 19, the combination of Kirschnick and Yi teaches the claimed 
limitations as discussed in Claim 18.
	Kirschnick teaches “the discrete state space ([0095]).”
	The combination of Kirschnick and Yi does not explicitly teach “the stochastic simulation uses a model having a discrete state space comprising at least one state in which operation of the asset is not adversely affected by a failure, at least one state in which operation of the asset is adversely affected by a failure, but the asset continues to operate, and at least one state in which the asset is inoperative due to a failure”.
	Zhang teaches “the stochastic simulation uses a model having a discrete state space comprising at least one state in which operation of the asset is not adversely affected by a failure (Figure 3; Abstract; Page 2751, [04]; Page 2752, [01] teaches “Each HMM corresponds to a particular type of fault condition, such as normal condition (without faults)”; i.e., figure 3 shows initial state is normal); at least one state in which operation of the asset is adversely affected by a failure, but the asset continues to operate; and a state in which the asset is inoperative due to a failure (Figure 3; Page 2752, [01] teaches “Each HMM corresponds to a particular type of fault condition, such as normal condition (without faults), fault 1, fault 2, etc.”; i.e., figure 3 shows terminal state is failure).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kirschnick and Yi in view of Zhang. This combination would improve in encompassing the full range of asset operability in the malfunction prediction.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “Kirschnick US 20170236064” in view of Yi “Particle Filter Based Monitoring and Prediction of Spatiotemporal Corrosion Using Successive Measurements of Structural Responses”, in further view of Sikorska, J.Z., “Prognostic modelling options for remaining useful life estimation by industry”, Elsevier, Mechanical Systems and Signal Processing 5 (2011) 1803-1836, published 4 December 2010, as provided by Applicant. 
As to claim 12, the combination of Kirschnick and Yi teaches the claimed 
limitations as discussed in Claim 1.
	Kirschnick teaches “information for the prognosis for the future evolution of the asset health state from the stochastic simulation ([0094]; [0101]; i.e., probability of a single malfunction at the future point in time is determined and model predicts malfunction overtime).”
	Kirschnick does not explicitly teach “computing confidence or variance information for the prognosis for the future evolution of the asset health state; and updating the confidence or variance information based on the sensor measurements, wherein the output is further generated based on the confidence or variance information”).
	Sikorska teaches “computing confidence or variance information for the prognosis for the future evolution of the asset health state (Page 1806, [04] teaches “(c) Future failure mode prognosis, which involves assessing which are the most likely future failure modes and repeating the same  process under taken for existing failure modes, for each of these potential failures, to calculate an RUL of appropriate confidence, for potential future failure modes”; Page 1820, [02] teaches “As for all Bayesian based techniques RUL predictions are in the form of probability distributions, so predictions have calculable confidence limits”); and updating the confidence or variance information based on the sensor measurements, wherein the output is further generated based on the confidence or variance information (Figure 9, #3 and #4; Page 1806, [08]; Table 3 on Page 1812 – 1813 stated, “Confidence limits can be provided on the output with some types of models” and “Provide confidence limits as part of their RUL prediction”; Page 1819, [04]; Page 1819, [05] teaches “Once a BN has been designed and trained, external evidence based on sensor data can be introduced. Nodes representing sensor outputs are forced to take on a specific value while other nodes adjust their own state probabilities to remain consistent with the new evidence (steps 2–6 in Fig. 9). These adjusted probabilities can then be used as diagnostic or prognostic outputs”; Page 1821, [13]; i.e., in step 2 to 5 of figure 9,  sensor data is used for training Bayesian Network model, and evidence are iterated and updated until all evidence and/or its effects have been propagated to al required nodes).
 It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Kirschnick and Yi in view of Sikorska. This combination would improve prediction of the deterioration state and remaining useful life of an engineering assets.

Conclusion
Claims 8-11, and 13  do not have prior arts rejections but they are rejected under 35 U.S.C. 101.
Claims 8-11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/            Examiner, Art Unit 2863                                                                                                                                                                                            
/TARUN SINHA/            Primary Examiner, Art Unit 2863